DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "48".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 3 & Line 5, the words “support column” should be replaced with the words --central column-- in .  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In Line 2, the words “support column” should be replaced with the words --central column-- in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In Line 2, the words --inferior and superior-- should be added before the words “support plates”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 2, the words --inferior and superior-- should be added before the words “support plates”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 5, the words “support column” should be replaced with the words --central column-- in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In Line 2, the words --of the inferior and superior-- should be added before the word “support” and the word “plate” should be replaced with the word --plates--. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In Line 3, the words “support column” should be replaced with the words --central column-- in order to keep claim terminology consistent throughout.  Appropriate correction is required.
16 is objected to because of the following informalities:  In Line 3, the words “support column” should be replaced with the words --central column-- in order to keep claim terminology consistent throughout.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13, 15-16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parry et al. (US PG Pub No. 2008/0281424).
Regarding Claim 1, Parry et al. discloses an interbody support system (prosthesis 100 & curtain 107, Fig. 5, Paragraphs [0095-0098]; Paragraph [0093] states that vertebral prosthesis 100 is similar to the vertebral prosthesis 70 of FIGS. 1-4, see Paragraphs [0079-0092] for prosthesis 70) insertable in a channel defined in a vertebra (Paragraph [0094]), comprising: a support having a central column, an inferior support plate at one end of the support column having a contact surface, and a superior support plate at another end of the support column having a contact surface (See Figs. 2 & 5 depiction and notations below indicating the structural features in 2 views); and the system further including a containment body (curtain 107, Paragraphs [0058-0063, 0093-0098]) extending at least between the inferior support plate and the superior support plate (Fig. 5).

    PNG
    media_image1.png
    689
    662
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    657
    578
    media_image2.png
    Greyscale

Regarding Claim 2, Parry et al. discloses wherein the central column is height-adjustable (via expansion or contraction in a telescoping fashion, Paragraph [0087]).
Regarding Claim 3, Parry et al. discloses wherein the containment body is a curtain (curtain 107, Paragraphs [0058-0063, 0093 & 0095]).
Regarding Claim 4, Parry et al. discloses wherein the containment body is a height-adjustable curtain (Paragraphs [0058-0063, 0096-0098]).
Regarding Claim 5, Parry et al. discloses wherein the containment body is detachably attached to the support (via lugs 101-104 on support plates, Fig. 5, Paragraph [0095]).
Regarding Claim 6, Parry et al. discloses wherein the containment body is detachably attached to the inferior and superior support plates (via lugs 101-104, Fig. 5, Paragraph [0095]).
Regarding Claim 7, Parry et al. discloses wherein the containment body is fixed to the inferior and superior support plates (via lugs 101-104, Fig. 5, Paragraph [0095]).
Regarding Claim 9, Parry et al. discloses through openings (97 & 96 as seen in Fig. 2, openings not labeled in Fig. 5) defined in the inferior support plate and the superior support plate (Paragraph [0089]).
Regarding Claim 10, Parry et al. discloses an outrigger (206/206, 208/208 of 200, Fig. 10, Paragraph [0106]) attached to each of the inferior and superior support plates (via holes 94 as seen in Fig. 3).
Regarding Claim 11, Parry et al. discloses wherein the containment body is a clip having an anterior wall (top/upper wall of 107, Fig. 5) and two sidewalls (inner-facing wall and outer-facing wall, Fig. 5), each sidewall extending from a respective edge of the anterior wall (Fig. 5).
Regarding Claim 13, Parry et al. discloses a flange (lugs 101-104, Paragraph [0093]) extending laterally away from each sidewall (Fig. 5).
Regarding Claim 15, Parry et al. discloses wherein each sidewall of the clip includes a depression (inner portions of the braid material of 107, Paragraphs [0058-0063 & 0093]) sized and shaped to make surface to surface contact with the central column (because of the material properties of the curtain, when the prosthesis telescopes from the retracted condition where the curtain is unstretched to the expanded condition where the curtain is stretched, the curtain is fully and structurally capable of making contact with the central column, Paragraphs [0058-0063, 0096-0098]).
Regarding Claim 16, Parry et al. discloses wherein the sidewalls of the clip are formed to correspond to an exterior shape of the central column (because of the material properties of the curtain, when the prosthesis telescopes from the retracted condition where the curtain is unstretched to the expanded condition where the curtain is stretched, the curtain corresponds to the exterior shape of the support, Paragraphs [0058-0063, 0096-0098]).
Regarding Claim 18, Parry et al. discloses holes or slots formed in the sidewalls and the anterior wall of the clip (openings formed within the braided material of 107, Paragraph [0058-0063, 0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry et al. (US PG Pub No. 2008/0281424).
Regarding Claim 8, Parry et al. discloses the claimed invention as stated above in claim 1, including wherein a surface area of the contact surface of the inferior support plate and a surface area of the contact surface of the superior support plate is each larger than a transverse cross-sectional area of the support column. Parry et al. does not disclose that the surface area of the contact surface of the inferior support plate and 
maximum and a minimum height (or length). This has the advantage that one size of implant may be usable in place of one or more complete or partial vertebral bodies in a wide range of spine sizes and positions.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the size/contact surface area of both the inferior and superior support plates of the implant of Parry et al. to be at least twice the transverse cross-sectional area of the central column since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 12, 14, 17 & 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The dependent claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be .
Parry et al. discloses that the curtain is made from an open braid, web-like or netting structure material that has elastomeric properties allowing for tensioning or expansion of the curtain, wherein the curtain is fit over an anchor point or lug on the prosthesis, and therefore, there is no reasonable motivation to modify the curtain to be formed as a leaf spring, or comprise wings extending from flanges, or comprise outrigger projections extending from the sidewalls thereof, or comprise a slug formed on the anterior wall thereof without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 

/JESSICA WEISS/Primary Examiner, Art Unit 3775